IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                                                             o
                                                                                    CD
STATE OF WASHINGTON,
                                                   No. 69961-0-                     m    ^   o
                                                                                    CD   O
                     Respondent,
                                                   DIVISION ONE
                                                                                    3»



EDWARD FULTON,                                     UNPUBLISHED OPINION
                                                                                         o—
                                                                                   no
                     Appellant.                    FILED: February 10,2014


       Per Curiam — Edward Fulton appeals the sentence imposed following his

guilty pleas to reckless endangerment, attempting to elude a pursuing police

vehicle, second degree malicious mischief, and third degree malicious mischief.

He contends the court's boilerplate finding that he "has the present or likely future

ability to pay the legal financial obligations imposed" is not supported by the

record. He does not challenge the financial obligations imposed by the court—

i.e., the victim's penalty assessment and DNA collection fee—but instead seeks

only to strike the court's finding regarding his ability to pay. Because Fulton did

not raise this issue below, he is barred from raising it for the first time on appeal.

State v. Calvin. 176 Wash. App. 1, 302 P.3d 509 (2013).

       Even ifthe argument could be raised, the challenged finding is immaterial

and thus provides no basis for relief. A trial court is not required to enter findings

regarding a defendant's ability to pay before it orders the defendant to pay

financial obligations. State v. Blank. 131 Wash. 2d 230, 241-42, 930 P.2d 1213

(1997); State v. Curry. 118 Wash. 2d 911, 916, 829 P.2d 166 (1992). The proper

time for findings "is the point of collection and when sanctions are sought for

nonpayment." Blank. 131 Wash. 2d at 242; State v. Crook. 146 Wash. App. 24, 189
P.3d 811 (2008). While sentencing courts must consider the defendant's

financial situation before imposing non-mandatory costs, see RCW 10.01.160(3),

State v. Baldwin. 63 Wash. App. 303, 308-12, 818 P.2d 1116 (1991), such

consideration is not necessary at sentencing when, as here, the financial

obligations imposed are mandatory. See e.g., State v. Thompson. 153 Wash. App.
325, 336-38, 223 P.3d 1165 (2009)(DNA fee is mandatory and imposed

regardless of hardship); State v. Williams. 65 Wash. App. 456, 460, 828 P.2d 1158

(1992)(victim penalty assessment "is mandatory and requires no consideration of

a defendant's ability to pay" at sentencing); Curry. 62 Wash. App. 676, 682-83, 814
P.2d 1252 (1991); RCW 43.43.690(1) ("the court shall levy a crime laboratory

analysis fee. . . ."). In these circumstances, the challenged finding is immaterial

surplusage and does not warrant relief. State v. Caldera. 66 Wash. App. 548, 551,

832P.2d 139(1992).

       Fulton's pro se Statement of Additional Grounds for Review fails to

articulate any additional basis for relief.

       Affirmed.